DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
Applicant’s amendment filed 02/25/2021 overcomes the following objection(s)/rejection(s):
The objection to the specification has been withdrawn in view of Applicant’s amendment.
The claim objection of claim 10 and 19 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method and system comprising obtaining a plurality of images of a target geographical area captured by an image-collection vehicle.  The closest prior art is directed towards Li et al., (U.S. Pub. No. 2018/0109767), Livet et al., (U.S. Pub. No. 2012/0201469 A1) and Saka et al., (U.S. Patent No. 6792147 B1). Li is directed towards taken images (which may include images with overlapping fields of view) can be combined together (e.g., stitched) utilizing, in part, the associated timestamps and geolocation information to generate a combined image (e.g., a geo-rectified image, which may be a panorama image and/or a high-resolution image) useful to a subsequent flight or to a reviewing user. Livet is directed towards image analysis and more particularly a method, a computer program and a device for hybrid tracking of real-time representations of objects in a sequence of images, in particular for augmented reality applications. Saka relates to an object recognition system which is mounted on a vehicle and recognizes an object ahead of the vehicle, and more particularly to an object recognition system which is mounted on a vehicle and recognizes the outline of an object ahead of the vehicle. However, the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486